Mr. Justice Aldrey
delivered the opinion of the court.
This is an appeal taken by the appellants, Snan Brothers, from a judgment rendered by the District Court of Aguadilla *470dismissing a complaint in an action originally brought by them in the Municipal Court of Lares and tried by the said district court on appeal.
Of the two assignments of error alleged by the appellants the first is that the lower court erred in weighing the evidence.
The plaintiffs allege that they are the owners of a certain property in Lares on which there is a wall belonging exclusively to them and, that the defendant, Miguel Coll Mayol, against the express objection of the plaintiffs, erected a structure resting on a part of the said wall, thereby damaging the plaintiffs and depriving them of their rights as owners of the said wall, concluding with the prayer that' the defendant be ordered to demolish such portions of the structure erected by him as may be necessary to leave the part of the wall unlawfully occupied by the defendant free and at the -unrestrained disposal of its owner. •
One of the grounds, among others, on which the District Court of Aguadilla based its decision in favor of the defendant is that the essential allegation of the complaint to the effect that the structure erected by the defendant rests on a part of the wall claimed by the plaintiffs was not proven by the evidence, which was contradictory.
An examination of the complaint and of the evidence introduced at the trial shows that the issue in this case is whether or not the roof of a certain structure erected by the defendant, Coll, rests on the plaintiff’s wall or covers a part of it in such a way as to prevent their building up said wall.
As a ground of the error alleged by the appellants it is stated that all the witnesses produced by the plaintiffs agreed in their testimony that the • defendant has erected a certain structure which covers or projects over the wall belonging to the plaintiffs, and that there was but little discrepancy between their testimony in this regard and that of the defendant himself, that of his witnesses, and his answer to the complaint.
*471Let us examine this ground of error beginning with the answer to the complaint. The defendant therein alleged that he had not erected a structure over the wall belonging to the plaintiffs, which declaration is a denial of the complaint, hence the appellants have no foundation on which to base the statement that said defendant admitted the allegations set forth in the complaint.
In regard to the evidence introduced at the trial with respect to the only fact really in dispute between the parties, which is whether or not the defendant erected any structure on the wall referred to in the complaint, we must say that the District Court of Aguadilla certainly had reason for holding that the evidence was contradictory.
Three witnesses testified in favor of the plaintiffs and two in favor of the defendant, and while the former maintained that the roof recently repaired or constructed by the defendant on his house covers a small part of the wall belonging to Suau Brothers, even though it does not rest on the wall, the defendant’s witnesses declare to the contrary and affirm that the roof neither rests on nor covers the wall and that, if the plaintiffs' desire to raise the wall, they can do so without any trouble whatever. Furthermore, the fact that the testimony given by the witnesses for the respective parties was contradictory is more or less admitted by the appellants themselves when they state in their brief that there is not much discrepancy between the testimony of the witnesses of one party and the other.
There being no doubt, then, that the evidence concerning the essential fact in dispute is contradictory, and the court’ having decided the conflict in favor of the defendant without committing error in weighing the evidence, this court should respect the same and sustain the conclusion that the plaintiffs failed to prove their case. Therefore, in accordance with the principle that it devolves upon the plaintiffs *472to establish their claim, the judgment in favor of the defendant was well rendered.
This being the case it is unnecessary to consider the other assignment of error, which does not refer to the judgment but to the grounds on which it is based and, therefore, the judgment appealed from should be affirmed.

Affirmed.

Chief Justice Hernández and Justices Wolf and del Toro concurred.
Mr. Justice MacLeary did not take part in the decision .of this case.